Citation Nr: 1514752	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  05-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for mitral valve prolapse (claimed as a heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980, September 2001 to September 2002, January 2003 to October 2003, and January 2008 to March 2009, and July 2013 to June 2014, with additional periods of reserve service.  The Veteran served in Iraq and Kuwait in support of Operation Iraqi Freedom and was awarded a Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In the September 2005 substantive appeal, the Veteran requested a hearing before a member of the Board, which after being postponed once, was scheduled for December 2009.  However, in a December 2009 statement, the Veteran cancelled the scheduled hearing and did not request that the hearing be rescheduled.  Therefore, the Board considers his request for hearing to be withdrawn.  

These matters have been before the Board and remanded on numerous occasions, most recently in November 2013, for additional development.  The claims have returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disabilities are etiologically related to active service.

2.  It is at least as likely as not that left shoulder arthritis is etiologically related to active service.

3.  The Veteran's mitral valve prolapse was incurred during active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.309 (2014).

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.309 (2014).

3.  The criteria for service connection for a mitral valve prolapse have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014). Arthritis is a chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

A review of the Veteran's service separation form from his final period of active service, January 2008 to March 2009, shows that he served in Iraq and Kuwait and that he received a Combat Action Ribbon.  

Bilateral Knee Disabilities

The Veteran claims that bilateral knee disabilities, diagnosed as arthritis, are related to his periods of active service.  

A review of the Veteran's service medical records shows that he first complained of bilateral knee pain on an August 2002 post-deployment health assessment, during a period of active service.  He reported pain related to running.  However, he was not referred for follow-up treatment.  A subsequent September 2003 active duty separation examination, shows that the Veteran reported knee trouble, but there is no indication that he was diagnosed with a disability.  Finally, during a period of active service, the Veteran was treated for bilateral knee pain in July 2008 after he dismounted from a vehicle and felt his knees twist, and again in November 2008 when he simply reported bilateral knee pain.  

Of record is a February 2009 X-ray, the report of which is documented in a May 2011 VA examination report, of the bilateral knees which showed mild degenerative changes of both knees.  Notably, that diagnosis of arthritis, by X-ray, was made one month before the Veteran separated from active service in March 2009.  Additionally, the Board notes that the Veteran still has arthritis of the bilateral knees, as is evidenced by the numerous outpatient treatment records and VA examination reports of record.  Further, there is no evidence of record that indicates the Veteran had any post-service bilateral knee injury between filing his claim in January 2004, at which point he had already began receiving treatment for bilateral knee symptoms, and the February 2009 arthritis diagnosis.  

In sum, the Board finds that as the Veteran began complaining of bilateral knee pain in August 2002, which is documented in service medical records, and there is evidence of continuity of symptomatology until the February 2009 X-ray which diagnosed arthritis of the bilateral knees.  Further, the Veteran still has arthritis of the knees and there is no evidence that he suffered a post-service injury to his knees.  

Accordingly, resolving reasonable doubt in favor of the claimant the Board concludes that service connection for arthritis of the right and left knees is warranted.  Therefore, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

The Veteran claims that a left shoulder disability, diagnosed as arthritis, is related to active service.  Specifically, the Veteran reported that during his initial period of active service, from September 1977 to September 1980, he dislocated his left shoulder and that since that time he suffered from repeat dislocations of the left shoulder and associated complications.  

A review of the service medical records is silent for complaints or treatment related to the left shoulder, to include documentation of left shoulder dislocations.  However, the Board notes that the Veteran is competent to report when he first experienced left shoulder pain and that his symptoms have continued since separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.  A November 2008 service medical record shows that the Veteran sought treatment for RIGHT shoulder pain and upon examination of both shoulders it was noted that there were abnormalities present in the humerus head of the shoulder joints bilaterally.  

A May 2011 VA examination noted that an April 2011 X-ray found mild osteoarthritic changes in the left shoulder and the examiner assigned a diagnosis of left shoulder arthritis.  However, the examiner did not provide an etiological opinion for left shoulder arthritis, but simply noted that there was no record of the reported left shoulder dislocations or that he currently had left shoulder dislocations.  Therefore, the May 2011 VA examination is inadequate as it fails to provide the necessary medical opinion.  

In April 2013, an addendum to the May 2011 VA examination report was obtained and the examiner again simply noted that the Veteran's service medical records were silent for any treatment for the left shoulder, to include left shoulder dislocations.  

In April 2014, a second addendum to the May 2011 VA examination report was obtained.  In that addendum, the May 2011 VA examiner posited that osteoarthritis was a finding and not a condition.  The examiner explained that at the Veteran's age, most people have some degree of osteoarthritis and such a finding was clinically insignificant.  The examiner reiterated a position that the Veteran did not have a condition related to left shoulder dislocations.  

With regard to the April 2014 addendum, the Board finds it wholly inadequate.  The examiner's position that osteoarthritis is a "finding" and not a condition is contrary to the rating schedule, which specifically finds that arthritis is a disability for which service connection can be granted.  Therefore, the Board finds that the entirety of the VA examination reports and opinions of record are not adequate and cannot serve as the basis of a denial of service connection.  

A review of post-service outpatient VA treatment records shows that the Veteran has sporadically reported shoulder pain when receiving treatment.  Further, the Board notes that the Veteran filed his claim in January 2004 and his service medical records showed abnormalities in the left shoulder joint in November 2008.  However, VA did not undertake efforts to provide him a diagnostic X-ray until April 2011.  The Board finds that the Veteran should not be penalized for the delay in obtaining diagnostic testing.  

The Board notes that while there is no competent medical opinion linking the current diagnosis of left shoulder arthritis to reports of left shoulder dislocations during active service and since service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Veteran is competent to identify left shoulder pain and report that his symptoms started in service with recurrent left shoulder dislocations and that he has continued to have pain since that time.  While he is not competent to establish a diagnosis of arthritis, as that requires X-ray evidence, his statements of continuity of symptoms are sufficient to establish a link between his current shoulder pain and service.  Furthermore, a medical professional has provided a diagnosis of left shoulder arthritis to explain that reported shoulder pain, for which the Veteran claimed service connection shortly after separation from a period of active service.  Arthritis is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptomatology of left shoulder pain, later diagnosed as arthritis.

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that left shoulder arthritis was incurred in service.  Therefore, the claim of entitlement to service connection for left shoulder arthritis is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mitral Valve Prolapse

The Veteran claims that he has a heart condition that is related to his active service.  Specifically, the Board notes that in October 2003 the Veteran was assigned a diagnosis of mitral valve prolapse.

A review of the service medical records is silent for any complaints or treatment related to mitral valve prolapse prior to that diagnosis in November 2003.  A November 2008 service medical record notes that the Veteran was treated for chest pain that woke him from his sleep.  However, that pain was attributed to a diagnosis of costochondritis and was not cardiac in nature.  

Contained within the service medical records are private cardiology records from Treasure Coast Cardiology, which note that in September 2003, during a period of active service, the Veteran had an abnormal electrocardiogram (EKG) and was seen for follow-up testing in October 2003 which revealed a mild mitral valve prolapse with mild regurgitation.  The Veteran was seen for follow-up in November 2003 which advised the Veteran of the need for a yearly echocardiogram to monitor mitral valve prolapse.  

On April 2013 VA examination, the examiner noted that a review of private cardiology records from 2009, which noted the presence of mitral valve prolapse.  The examiner noted that there was no evidence of regurgitation, which indicated the Veteran's mitral valve prolapse was benign and also stated that "almost all patients are born with this condition, so it [was] not rational that this would be service-connected."  The Board notes that this opinion is speculative as the examiner stated that "almost" all patients were born with the condition.  The examiner provided no rationale or explanation, and referenced no supporting medical evidence, to prove that the Veteran's mitral valve prolapse had been present since birth.  Also, the October 2003 testing found mild mitral valve prolapse with mild regurgitation while the April 2013 examiner stated that there was no evidence of regurgitation.  Further, in an April 2014 addendum, the examiner reiterated the opinion that the mitral valve prolapse was a "variant" that had almost certainly existed since birth.  However, the examiner still provided no supporting evidence for that finding.  

The Board finds that the medical evidence of record is against a finding that the Veteran's mitral valve prolapse was present since birth.  The Board notes that the Veteran first entered active service in 1977, when he underwent a full clinical evaluation and a mitral valve prolapse was not noted.  Further, following a 1980 separation from active service, the Veteran remained in the Army Reserves for more than 28 years.  Over that extensive period of time, the Veteran was examined on a regular basis, as is standard operating procedure for the military.  There is no indication from the service medical records that the Veteran suffered from any abnormalities related to his heart until the September 2003 EKG found an abnormality and referred him for additional testing, which was while he was on a period of active service.  Therefore, the Board does not accept the VA examiner's unsupported opinion that the Veteran's mitral valve prolapse was present since his birth.  

In sum, the Veteran was diagnosed with mitral valve prolapse during a period of active service, at which time he was noted to have mild regurgitation associated with that disability, and the Veteran continues to have mitral valve prolapse.  Accordingly, resolving reasonable doubt in favor of the Veteran the Board concludes that service connection for mitral valve prolapse is warranted.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee arthritis is granted. 

Entitlement to service connection for left shoulder arthritis is granted.

Entitlement to service connection for mitral valve prolapse is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


